SENTENCIA
Los peticionarios fueron destituidos por el Alcalde de Comerío por participar en un paro huelgario. La Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.) confirmó los despidos. El Tribunal de Primera Instancia y el Tribunal de Circuito de Apelaciones denegaron las respectivas solicitudes de revisión y de cer-tiorari presentadas por los destituidos. Los peticionarios acudieron oportunamente, ante nos, y el 12 de julio de 1996 expedimos el recurso solicitado.
Examinados los escritos de las partes, resolvemos que no erró J.A.S.A.P. al sostener que la acción de destituir a los peticionarios estaba dentro del marco de acción legal per-misible al Municipio de Comerío.

*204
Se confirma la sentencia recurrida.

Lo pronunció, manda el Tribunal y certifica el señor Se-cretario del Tribunal Supremo. El Juez Asociado Señor Co-rrada Del Río emitió una opinión de conformidad, a la cual se unieron el Juez Asociado Señor Negrón García y la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Se-ñor Fuster Berlingeri emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Hernández Denton. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López no intervinieron.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo

Opinión de conformidad emitida por
el Juez Asociado Se-ñor Corrada Del Río,
a la cual se unen el Juez Asociado Señor Negrón García y la Juez Asociada Señora Naveira de Rodón.
En el caso de epígrafe, la Junta de Apelaciones del Sis-tema de Administración de Personal (en adelante J.A.S.A.P.) sostuvo la procedencia de la destitución de los aquí peticionarios del servicio público, destitución que les fuera decretada por el Municipio de Comerío (en adelante el Municipio) como medida disciplinaria tras su participa-ción en un paro huelgario. Tanto el Tribunal de Primera Instancia como el Tribunal de Circuito^ de Apelaciones con-firmaron dicha destitución, por lo que los peticionarios acu-den ante nos.
Toda vez que del expediente administrativo no surge un fundamento válido y suficiente para que esta Curia inter-venga y varíe las conclusiones formuladas por dicho orga-nismo administrativo especializado, resolvemos que la sen-tencia recurrida debe ser confirmada.
*205A continuación se exponen los hechos pertinentes y que J.A.S.A.P. consideró probados en el caso de autos.
H-i
Los peticionarios de epígrafe, todos empleados regula-res de carrera del Municipio, efectuaron una primera ma-nifestación o paro huelgario durante el mes de julio de 1993. Ello ante la negativa del Alcalde a reunirse para dia-logar sobre sus reclamos. Como parte de sus problemas, los manifestantes apuntaron: (a) el despido de más de cua-renta y ocho (48) empleados transitorios pertenecientes al Partido Popular Democrático, quienes, alegadamente, fue-ron sustituidos por miembros del Partido Nuevo Progre-sista; (b) las condiciones de trabajo en el Departamento de Obras Públicas Municipal, especialmente la tensión que existía debido a que el supervisor de la dependencia, quien tenía un arma de fuego, la llevaba al área de trabajo ha-ciendo alarde de ella, y (c) respeto en su trabajo como pro-fesionales y mejores condiciones de empleo. En dicha oca-sión, el paro huelgario conllevó que los peticionarios fueran amonestados y se les descontara de su sueldo el día que estuvieron participando en la manifestación.
Posteriormente, durante agosto de 1993, representantes del Alcalde y representantes de los empleados se reunieron con el propósito de dialogar sobre sus diferencias. Comen-zaron el diálogo pero, en vista de que no pudieron llegar a un acuerdo, los empleados decidieron llevar a cabo un se-gundo paro durante noviembre de 1993.
Esta segunda manifestación se extendió por tres (3) días. Durante su celebración, los manifestantes portaron pancartas y expresaron estar en huelga contra la adminis-tración del Alcalde del Municipio. Servicios tales como el recogido de basura en las escuelas, el destape de pozos sép-ticos, el servicio de cuadro telefónico del Municipio y el recogido de desperdicios sólidos en general fueron obstacu-*206lizados y adversamente afectados como resultado directo del paro huelgario.
Además, los manifestantes llevaron a cabo actos de in-timidación y violencia, tales como amenazas a un chofer del Municipio, quien declaró que cuando pasaba frente a la línea de piquete para el recogido de basura le lanzaban piedras y le gritaban palabras soeces. Incluso, sostuvo que en una ocasión determinada, una de las piedras le causó daños al camión de la Defensa Civil.
Como resultado de lo anterior, el Municipio envió una comunicación de destitución a cuarenta y ocho (48) empleados. Posteriormente, a solicitud de dichos emplea-dos, el Municipio ordenó la celebración de una vista admi-nistrativa informal ante un oficial examinador. Celebrada dicha vista, el oficial examinador designado realizó el co-rrespondiente informe y recomendó que aquellos emplea-dos que pudieran ser identificados como participantes del paro huelgario fueran destituidos, y a los que no fuera po-sible identificar se les procediera a descontar el día de trabajo. En consecuencia, sólo fueron destituidos veinti-cuatro (24) empleados; los restantes veinticuatro (24) fue-ron reinstalados. Según el Auditor del Municipio, en nin-gún momento la afiliación política de los empleados fue tomada en consideración al decretar las destituciones.
No conformes, los empleados destituidos apelaron ante J.A.S.A.P. Tras los trámites de rigor, dicho organismo sos-tuvo las destituciones impuestas por el Municipio. Especí-ficamente, resolvió que debido a que el paro celebrado era ilegal y que los participantes habían sido amonestados pre-viamente por dicha conducta, a la luz de la prueba presen-tada procedía la destitución de los peticionarios como me-dida disciplinaria. En cuanto a la alegación de los peticionarios a los efectos de que el despido se debió a ra-zones de ideología política, la oficial examinadora de J.A.S.A.P. concluyó que de la prueba surgía que los cua-renta y ocho (48) empleados que habían participado en el *207paro eran pertenecientes al Partido Popular Democrático, y que, a pesar de ello, una vez se celebraron las vistas administrativas correspondientes, sólo se destituyó a vein-ticuatro (24) empleados.
De dicha determinación, los peticionarios acudieron me-diante revisión administrativa ante el Tribunal de Primera Instancia, quien confirmó a J.A.S.A.P. En consecuencia, los peticionarios presentaron una petición de certiorari ante el Tribunal de Circuito de Apelaciones. Mediante sentencia, el foro apelativo también confirmó las destituciones decre-tadas tras concluir que no existía motivo álguno para revo-car el fallo recurrido.
Inconformes, los peticionarios acudieron ante este Tribunal solicitando la revocación de la sentencia emitida por el Tribunal de Circuito de Apelaciones y cuestionando, en síntesis, la apreciación de la prueba que realizara J.A.S.A.P. al decretar la procedencia de la destitución como medida disciplinaria.
Expedimos el recurso presentado y, con el beneficio de la comparecencia de ambas partes, resolvemos según la Sen-tencia que hemos dictado.
I-H h-H
Es principio jurisprudencial trillado que las conclusio-nes e interpretaciones de los organismos administrativos especializados merecen gran consideración y respeto, en vista de la vasta experiencia y conocimiento que poseen. Los tribunales apelativos deben ser cautelosos al interve-nir con la apreciación de la prueba que realicen dichos or-ganismos cuando sus determinaciones se encuentren fun-damentadas por una prueba amplia y sustancial. En estos casos, la revisión judicial debe limitarse a determinar si los referidos foros actuaron de manera arbitraria e ilegal, o en una forma tan irrazonable que su actuación constituya un abuso de discreción. Metropolitana S.E. v. A.R.Pe., 138 *208D.P.R. 200 (1995); Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993); Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993); Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993); Viajes Gallardo v. Clavell, 131 D.P.R. 275 (1992); Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991).
Luego de un examen ponderado de la petición de certio-rari, así como de los autos ante nos, resulta imposible e injusto concluir que J.A.S.A.P. abusara de su discreción o que su actuación fuese irrazonable. Por el contrario, su de-cisión se encuentra fundamentada por una prueba amplia y sustancial, por lo que no existe una base racional para que este Tribunal intervenga en este caso.
Según surge claramente del expediente administrativo, en el caso de autos los peticionarios llevaron a cabo un paro huelgario que ya el Tribunal de Primera Instancia había decretado ilegal.(1) Como es sabido, el derecho constitucio-nal a la negociación colectiva y a la huelga sólo se extiende a los empleados de patronos privados y a los de agencias e instrumentalidades del Gobierno que funcionan como ne-gocios privados. Art. II, Secs. 17 y 18, Const. E.L.A., L.P.R.A., Tomo 1. Incluso, como bien sostuvo J.A.S.A.P., los peticionarios ya habían sido amonestados por realizar el primer paro huelgario y aún así, conscientes de que po-drían ser sancionados nuevamente, reincidieron en su proceder.
Por último, las determinaciones de hecho de la oficial examinadora, las cuales fueron adoptadas por J.A.S.A.P. en su resolución, son claras respecto a la forma y manera en que se afectaron los servicios del Municipio como conse-cuencia directa del paro huelgario. Ante este cuadro de cir-cunstancias, no erró J.A.S.A.P. al sostener que la acción de destituir a los aquí peticionarios estaba dentro del marco de acción legal permisible al Municipio. De otra parte, de-*209jar sin efecto las destituciones decretadas en el caso de autos tendría el efecto de fomentar paros o huelgas ilegales de empleados de gobierno que ocasionarían daños al inte-rés del pueblo, bajo la expectativa de que si son destituidos por tales acciones ilegales siempre pueden obtener una sanción disciplinaria menor.
Por todo lo expuesto anteriormente, expresamos nues-tra conformidad con la Sentencia que hemos dictado que confirma la emitida por el Tribunal de Circuito de Apelaciones.
— O —

 Sentencia de Injunction de 2 de diciembre de 1993 emitida por el Tribunal de Primera Instancia, Sala Superior de Aibonito (Hon. José Bruno Cortés Trigo, Juez), en el caso Municipio de Comerío v. Unión Bonafide, Caso Civil Núm. B-PE-93-0023.